Motion Granted, Appeal Dismissed, and Memorandum Opinion filed June 14,
2018.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-17-00948-CR

                       KENNETH MARTIN, Appellant
                                        V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 339th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1512850

                 MEMORANDUM OPINION

      Appellant was convicted of driving while under the influence and placed on
community supervision for four years. Subsequently, appellant’s community
supervision was revoked and he was sentenced to four years’ confinement in the
Institutional Division of the Texas Department of Criminal Justice. Appellant filed
his notice of appeal on November 3, 2017.

       On May 8, 2018, this court ordered a hearing to determine why appellant’s
brief had not been filed. On May 21, 2018, the trial court conducted the hearing,
and the trial court’s findings were filed in this court on June 6, 2018.

      At the hearing, appellant’s appointed attorney, Amy Martin, and the State’s
attorney appeared, but appellant failed to appear. Martin stated that jail officials
told her appellant was no longer in the custody of the Texas Department of
Criminal Justice. Martin also informed the court she was unable to locate
appellant. The trial court concluded “that Mr. Martin no longer desires to prosecute
his appeal.”

      Appellant’s counsel has filed a motion to dismiss the appeal which does not
comply with Rule 42.2 of the Rules of Appellate Procedure because it is not signed
by appellant. See Tex. R. App. P. 42.2(a). However, based upon the finding of the
trial court that appellant does not want to continue his appeal, we conclude that
good cause exists to suspend the operation of Rule 42.2(a) in this case. See Tex. R.
App. P. 2.

      Accordingly, we grant the motion to dismiss and dismiss the appeal.

                                   PER CURIAM

Panel consists of Justices Boyce, Christopher, and Busby.

Do Not Publish — Tex. R. App. P. 47.2(b)




                                           2